Citation Nr: 1618752	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979, November 1990 to September 1991, and March 2003 to July 2003, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014, and a copy of the hearing transcript is of record.

The Board remanded the appeal for further evidentiary development in February 2015.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, substantial compliance with the Board's February 2015 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board remanded the claims for service connection for low back and left ankle disabilities because there was inadequate evidence of record pertaining to aggravation of preexisting injuries.

Regarding the left ankle, the Veteran testified that he ruptured his Achilles tendon prior to deployment to Desert Storm, and that wearing the required heavy boots during the war aggravated his preexisting disability.  Medical evidence shows that the Veteran ruptured his left Achilles tendon in March 1990, prior to his second period of active duty.  On an April 1991 report of medical history (RMH), the Veteran reported that he ruptured a tendon of the left leg and was casted for 6 months.  On December 2001 retention examination, the examiner noted a probable pinched nerve in left leg and that the Veteran was still under a doctor's care.

Regarding the low back, the Veteran asserts that his current disability is related to an April 1978 documented fall during his first period of active duty, as well as his duties in Desert Storm; particularly, heavy lifting.  Medical evidence indicates that, in between his periods of active duty, the Veteran suffered a work-related low back injury in May 1993.  An October 1996 MRI revealed low back disc herniations.  A May 1997 treatment record notes an additional back injury.  In subsequent Army National Guard examinations, he reported recurrent back pain.  A May 2003 active duty treatment record notes a complaint of low back pain.  X-rays revealed degenerative disc disease.

Pursuant to the Remand, the RO obtained an addendum opinion in January 2015.  Although the VA examiner addressed aggravation of preexisting disabilities, the examiner failed to mention various pieces of medical evidence supporting the Veteran's claims.  The examiner also incorrectly stated some facts.

With regard to the left ankle, the examiner noted that "the records are silent for a left ankle condition during the second period of active duty 11/21/1990 to 9/25/1991."  The examiner failed to acknowledge the April 1991 RMH. The examiner also incorrectly noted that the Veteran's third period of duty was from November 1990 to September 1991, and that the Achilles tendon injury occurred before the Veteran's final period of active duty.  Regarding the low back, the examiner noted that there were no low back complaints documented during the Veteran's third period of active duty.  However, as noted above, the Veteran complained of low back pain in May 2003 and x-rays showed degenerative disc disease.

Therefore, the addendum opinion is inadequate, and a remand is necessary in order to obtain another medical opinion from a different examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's entire claims file, including a copy of this REMAND, to a VA physician in order to provide answers to the following questions:

(a) Did any left ankle or low back disability have its clinical onset during a period of active duty or is it otherwise related to active service?

(b) If not, was any preexisting low back and/or left ankle disability aggravated as a result of active duty service beyond its natural progression of the disease?

Phrases such as "not due to" and "not related to" are generally insufficient to address the issue of aggravation.  The examiner should give consideration to all the clinical records, including those reflecting a ruptured Achilles tendon in 1990, the fall in 1978 resulting in low back complaints, the April 1991 RMH regarding the ruptured left leg tendon, the work-related injury to the spine in 1993, magnetic resonance imaging findings of low back disc herniations in 1996, and the inservice complaints of low back pain in 2003.  A complete rationale for all conclusions should be included.

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claims must be readjudicated.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




